Order modified by striking out the provision requiring defendant to file a surety company undertaking, and by providing in lieu thereof that, as consented to by defendant’s counsel upon the argument, the jewelry in question, with the exception of the $1,800 piece thereof which has been stolen, shah be deposited in a safe deposit company to be agreed upon by the counsel herein, or, in case of failure so to agree, to be fixed by this court, to remain therein until the determination of this action; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.